DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 6/14/21.  These drawings are acceptable.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012023804 (hereinafter, WO’804), in view of Jin et al., US 20150221998 (hereinafter, Jin).
As to Claim 1:
	WO’804 discloses a rechargeable battery (Title) comprising: 
a plurality of collectors (50, 51, 110, Fig. 8), each collector includes a tab (120), the plurality of the collectors (110) divided into a first group and a second group; 
a first terminal (150, negative electrode lead); and 
a second terminal (140, a positive electrode lead); wherein: 
	each collector of the first group is positioned between two collectors of the second group or to a side of one collector of the second group; 
	each tab of the first group electrically couples to the first terminal (Fig. 2, 7); and 
	each tab of the second group electrically couples to the second terminal (Fig. 2, 7);
	the plurality of collectors (110) provides a current via the first terminal (140, positive electrode lead) and the second terminal (150, a negative electrode lead).
	WO’804 does not disclose a channel with a  flow for heat transfer connecting to the terminal/lead.
	In the same field of endeavor, Jin discloses a rectangular battery having terminals 101 and 102 (Fig. 1) similar to that of WO’804.  Jin further discloses the heat transfer surface with channel/pipe structure allowing cooling medium to flow through and conducting current through the terminal/lead ([0034, 0039, 0042, 0043, 0047, 0054], Fig. 1, 3a, 3b, 3c, 3d, 3e, 4).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an electrically conductive lead/terminal with a channel and fin into the battery module of WO’804 as taught by Jin as to further control the temperature of the battery and prevent overheating (Abstract).
As to Claim 2:	WO’804 discloses the first terminal (140, positive electrode lead) and the second terminal (150, a negative electrode lead), but does not disclose fins. 
Jin further discloses the heat transfer surface with channel/pipe structure allowing cooling medium to flow through and conducting current through the terminal/lead ([0034, 0039, 0042, 0043, 0047, 0054], Fig. 1, 3a, 3b, 3c, 3d, 3e, 4).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an electrically conductive lead/terminal with a channel and fin into the battery module of WO’804 as taught by Jin as to further control the temperature of the battery and prevent overheating (Abstract).
As to Claim 3:
	WO’804 discloses the tab (120, 130) of any collector (50, 51) of the first group does not overlap the tab of any collector of the second group (Fig. 7).  
As to Claim 4:
	WO’804 discloses the current flows along an entire width of the tab of each collector (pg 4, 5 - the plate is made of metallic material; thus the whole plate is conductive and allows current to flow through).  
As to Claim 13:
	WO’804 discloses a rechargeable battery (Title) comprising: 
a plurality of anode collectors, each anode collector includes a first tab (51, negative electrode);
a plurality of cathode collectors, each cathode collector includes a second tab (50, a cathode electrode);
a first terminal (150, a negative electrode lead); and 
a second terminal (140, positive electrode lead);  wherein: 
	each anode collector is positioned between two cathode collectors or to a side of one cathode collector (Fig. 2, 7); 
	each first tab of the plurality of anode collectors electrically couples to the first terminal (Fig. 2, 7); 
	each second tab of the plurality cathode collectors electrically couples to the second terminal (Fig. 2, 7); 
	the plurality of anode collectors and the plurality of cathode collectors provide a current via the first tab, the second tab, the first terminal and the second terminal (Fig. 2, 7).
WO’804 does not disclose a channel with a  flow for heat transfer connecting to the terminal/lead.
	In the same field of endeavor, Jin discloses a rectangular battery having terminals 101 and 102 (Fig. 1) similar to that of WO’804.  Jin further discloses the heat transfer surface with channel/pipe structure allowing cooling medium to flow through and conducting current through the terminal/lead ([0034, 0039, 0042, 0043, 0047, 0054], Fig. 1, 3a, 3b, 3c, 3d, 3e, 4).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an electrically conductive lead/terminal with a channel and fin into the battery module of WO’804 as taught by Jin as to further control the temperature of the battery and prevent overheating (Abstract).
As to Claim 14:
	WO’804 discloses the first terminal (140, positive electrode lead) and the second terminal (150, a negative electrode lead), but does not disclose fins. 
Jin further discloses the heat transfer surface with channel/pipe structure allowing cooling medium to flow through and conducting current through the terminal/lead ([0034, 0039, 0042, 0043, 0047, 0054], Fig. 1, 3a, 3b, 3c, 3d, 3e, 4).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an electrically conductive lead/terminal with a channel and fin into the battery module of WO’804 as taught by Jin as to further control the temperature of the battery and prevent overheating (Abstract).
As to Claims 15-17:
	WO’804 does not disclose fins structure.
	Jin does disclose 6 fins to 80 fins for a length of 85 mm (3.3 inch) or 1.82 fins/inch to 24 fins/inch (Fig. 3a, 3c, [0035-0036] – note that Fig. 3c provides 2 fins for each fin structure 1301 by utilizing the V shape).  
	Even though Jin does not disclose the same claimed range, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the number of fins on the terminal/lead 13 as to effective cooling/heating the battery structure since Jin does disclose an overlapping range compared to the claimed range.
Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012023804 (hereinafter, WO’804), in view of WO 2017069453 (hereinafter, WO’453).
As to Claim 5:
	WO’804 discloses a rechargeable battery (Title) comprising: 
a plurality of anode collectors (51, negative electrode), each anode collector includes a first tab (130) and a second tab (Fig. 2, 7); wherein the first tab extends in a first direction, wherein the second tab extends in a second direction (Fig. 2, 7);
a plurality of cathode collectors (50, cathode electrode), each cathode collector includes a third tab (120) and a fourth tab, wherein the third tab extends in a third direction, wherein the fourth tab extends in a fourth direction; 
a first terminal (Fig. 2, 7); and 
a second terminal (Fig. 2, 7);  wherein: 
each anode collector of the plurality of anode collectors is positioned between two cathode collectors of the plurality of cathode collectors or to a side of one cathode collector of the plurality of cathode collectors (Fig. 2, 7);
the first and second tabs of each anode collector electrically couple to the first terminal (Fig. 2, 7);
the third and fourth tabs of each cathode collector electrically couple to the second terminal (Fig. 2, 7);  and 
the plurality of anode collectors and the plurality of cathode collectors provide a current via the first terminal and the second terminal (Fig. 2, 7).
	However, WO’804 does not disclose that the specific arrangement of the leads.
	In the same field of endeavor, WO’453 also discloses a rechargeable battery having multiple tabs in several directions (Fig. 6) similar to that of WO’804.  WO’453 further discloses that the first and second directions are about 120 degrees from each other while the third direction can be 180 degrees form the first direction and the fourth direction is about 300 degrees apart from the first direction.  Furthermore, WO’453 discloses that the battery can have any shape with any side (pg. 4 – for example, see below).

    PNG
    media_image1.png
    452
    834
    media_image1.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate lead/tabs in different directions into the battery of WO’804 as to accommodate battery of different shape and size as taught by WO’453.
As to Claim 9:
	WO’804 discloses the current flows through the first and second tabs of each anode collector and the third and fourth tabs of each cathode collector (pg 4, 5 - the plate is made of metallic material; thus, the whole plate is conductive and allows current to flow through).  
As to Claim 10:
	WO’804 discloses the current flows through an entire width of the first tab, the second tab, the third tab and the fourth tab (pg 4, 5 - the plate is made of metallic material; thus, the whole plate is conductive and allows current to flow through).  
Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012023804 (hereinafter, WO’804), in view of WO 2017069453 (hereinafter, WO’453), as applied to Claim 5 above, and further in view of Jin et al., US 20150221998 (hereinafter, Jin).
As to Claims 6-8, 11:
	WO’804 discloses the first terminal and the second terminal but does not disclose a channel.
	In the same field of endeavor, Jin discloses a rectangular battery having terminals 101 and 102 (Fig. 1) similar to that of WO’804.  Jin further discloses the heat transfer surface with channel/pipe structure allowing cooling medium to flow through and conducting current through the terminal/lead ([0034, 0039, 0042, 0043, 0047, 0054], Fig. 1, 3a, 3b, 3c, 3d, 3e, 4).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an electrically conductive lead/terminal with a channel and fin into the battery module of WO’804 as taught by Jin as to further control the temperature of the battery and prevent overheating (Abstract).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012023804 (hereinafter, WO’804), in view of WO 2017069453 (hereinafter, WO’453), as applied to Claim 5 above, and further in view of CN 101499545 (hereinafter, CN’545).
WO’804 discloses first and second terminals but do not disclose temperature sensors. 
In the same field of endeavor, CN’545 also discloses a rechargeable battery having rectangular shape with lead/terminal (Fig. 13, pg. 25) similar to that of WO’804.  CN’545 further discloses as shown in Figure 5 and 13 temperature sensors that can be placed at the terminals/lead of the battery as to control the temperature of the battery (pg. 24-25).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate temperature sensors as taught by CN’545 on the terminal of battery of WO’804 as to keep track of the battery temperature and control the temperature of the battery (Fig. 5, 13; pg. 24-25).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012023804 (hereinafter, WO’804), in view of WO 2017069453 (hereinafter, WO’453), as applied to Claim 5 above, and further in view of JP 2008-251306 (hereinafter, JP’306).
WO’804 does not disclose fins structure.
Jin does disclose fin structure for heating/cooling the battery.
However, Jin does not disclose pin/cylinder structure.
In the same field of endeavor, JP’306 also discloses rectangular batteries with cooling structure having fin structure (Abstract, Fig. 2) similar to that of Jin.  JP’306 further discloses several variations of the fins as shown in figure 6 where the fins can be elongated, pointed, or cylindrical.
 It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute the fin structure of Jin with the pin/cylindrical structure of JP’306 as JP’306 teaches that the different fin shapes are equivalent for the same purpose of cooling the battery structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723